            Case 1:20-mj-08579-UA Document 3 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of the United
 States of America for Search and Seizure
 Warrants for (1) the Premises Known and               20 MAG 8579
 Described as 2455 Frederick Douglas Ave
 Apartment 1B, New York, New York, and Any
 Closed Containers/Items Contained Therein; and
 (2) the Person of David Mondore




                      GOVERNMENT’S MOTION TO UNSEAL
                  SEARCH WARRANTS AND RELATED DOCUMENTS

       1.      On August 13, 2020, the Court issued two search warrants (collectively, the “Search

Warrants”), which authorized searches of, respectively, (1) 2455 Frederick Douglas Ave., Apt. 1B,

New York, New York; and (2) the person of David Mondore (“Mondore”).        The Search Warrants

are attached hereto as Exhibits A and B, respectively, and incorporated by reference within. The

Application for a Warrant by Telephone or Other Reliable Electronic Means (the “Application”)

and Agent Affidavit in Support of Application for Search and Seizure Warrants are attached hereto

as Exhibit C, collectively, and incorporated by reference within.   At the Government’s request,

the Court sealed the Search Warrants and any papers submitted in support of the Application.

       2.      On August 27, 2020, the Federal Bureau of Investigation executed the Search

Warrants and arrested Mondore based on a criminal complaint (the “Complaint”) pending against

him in the United States District Court for the Western District of New York. The Complaint is

based on the same facts underlying the Application. The Government therefore requests that the

Court unseal the Search Warrants and any papers submitted in support of the Application so that

the Government can share those documents with Mondore as part of discovery.
         Case 1:20-mj-08579-UA Document 3 Filed 08/31/20 Page 2 of 2




    DATED:     New York, New York, August 31, 2020.


                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                      BY:   /s/ Kaylan E. Lasky_____________
                                            KAYLAN E. LASKY
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Southern District of New York
                                            917-654-1206
                                            kaylan.lasky@usdoj.gov


SO ORDERED.

DATED:      New York, New York, August 31, 2020




                                        2
